Citation Nr: 1757606	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 19, 2013, for the grant of service connection for a low back disability.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel











INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision that granted service connection for a low back disability and assigned a 20 percent rating effective July 19, 2013.

In his May 2015 substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge at the RO.  An October 2017 letter informed him that his hearing was scheduled for November 15, 2017.  Although the hearing notice was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to appear, and has neither provided good cause for failing to appear, nor requested a rescheduling of the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for low back disability in February 1972.  An unappealed August 1972 rating decision denied service connection for a back condition.  

2.  An unappealed August 1993 rating decision continued to deny service connection for a back disability on the basis that no new and material evidence had been received.

3.  VA next received the Veteran's claim for service connection for a back disability on July 19, 2013, and service connection for a back disability was subsequently awarded as of such date. 
CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to July 19, 2013, for the grant of service connection for low back disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(r), 3.400(q)(2).  The fact that a claimant had previously submitted claim applications which had been denied, is not relevant to the assignment of an effective date based on his current application. "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim."  Wright v. Gober, 10 Vet. App. 343, 347 (1997).

"The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); Rudd v. Nicholson, 20 Vet. App. 296, 299-00 (2006).  The Veteran has not indicated that the August 1972 or August 1993 rating decisions contained CUE.

The Board notes, however, there is another exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  In this regard, newly discovered service treatment records can serve as a basis for providing an early effective date.  38 C.F.R. § 3.156(c) (2017).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1).  No additional service records have been associated with the file, as such this exception is not applicable to this claim.

VA shall construe any communication or action from a Veteran indicating intent to apply for one or more benefits as an informal claim.  For any informal claim received prior to March 24, 2015, VA is required to identify and act on such claims, provided such a claim identifies the benefit sought.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it).

The March 2014 rating decision on appeal granted service connection for a low back disability and assigned an effective date of July 19, 2013, the date of the Veteran's claim for service connection for the condition.  See July 2013 Report of General Information.  The Veteran asserts that the effective date for service connection for low back disability should be August 1972, because his claim was reopened and determined to have validity.  
The Veteran's back claim was originally denied in an August 1972 rating decision.  He did not appeal the decision.  An August 1993 rating decision denied reopening the claim, as there was no new and material evidence submitted.  The Veteran did not appeal this rating.  In July 2013, he submitted a claim for low back disability.  In a March 2014 rating decision, the RO granted service connection for a low back disability and assigned an effective date of July 19, 2013, the date of the claim to reopen.

In this case, the Board finds no evidence of an informal or formal claim for service connection for low back disability, or a written intent to file an application to reopen his previously denied claim filed after the August 1993 denial and prior to the July, 19 2013, application to reopen.  Notably, there is no correspondence between VA and the Veteran in the claims folder from the August 1993 RO rating decision to the July 2013 claim to reopen.  Subsequent to the August 1993 decision that denied reopening the service connection claim, it was not until July 19, 2013, that the Veteran contacted VA with his intent to file a claim for service connection for a back disability.  

Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen his claim for service connection on July 19, 2013.  There is no legal entitlement to an earlier effective date of service connection for a low back disability.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

ORDER

An earlier effective date prior to July 19, 2013, for service connection for a low back disability is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


